DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed December 16, 2021 has been entered. No new matter has been added.
Claims 1 – 9 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2015/0119234) and in view of Nishiyama et al. (US 2002/0015640).
Regarding Claim 1:
Buelow et al. teaches an air purification device for a vehicle, comprising: a radiator core (106) that is provided in an interior portion of an engine bay (112) in a front portion of a vehicle, and through which air that has been introduced from a vehicle front side passes into the interior portion of the engine bay toward a vehicle rear side (Fig 1); and a radiator fan (108) that is disposed at the vehicle rear side of the radiator core, and that has plate-shaped fan portions that are rotated by rotation drive force supplied from a motor assembly so as to introduce air from outside of the engine bay into the interior portion of the engine bay (Fig 1), the fan portions being coated with an ozone decomposition catalyst (paragraph 0166).
Buelow et al. teaches the fan is connected to a shroud, but lacks the detailed structure of how the fan, shroud, and radiator are connected. Thus, Buelow et al. is silent to a shroud that is fixed to the vehicle, wherein the radiator fan is joined via the motor assembly to the shroud.
However, Nishiyama et al. teaches a shroud (20) that is fixed to the vehicle (via hood 30), wherein the radiator fan is joined via the motor assembly to the shroud (Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the shroud of Nishiyama et al. in the engine of Buelow et al. in order to affix the fan to the radiator and vehicle in a downstream configuration.
	Regarding Claim 2:

	Regarding Claim 6:
Buelow et al. teaches wherein the radiator core is fixed to a front side of the shroud such that the radiator core and the shroud form a single body (Fig 1 – 3, via connection of parts within the radiator and fins shown).

Claim 3 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buelow et al. (US 2015/0119234) and in view of Bishop (US 2011/0067845).
Regarding Claims 3 – 5:
Buelow teaches all of the claimed limitations except for the break head bolts and adhesive agents connecting the fan to the shroud.
However, Bishop teaches a similar fan and shroud arrangement with the claimed bolts and adhesive (paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the join portion of Bishop in the fan of Buelow in order to improve the connect of the fan to the shroud for easy installation.

Allowable Subject Matter
Claims 7 – 9 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747